Hurt, Judge.
This conviction is for theft of a hog, with penalty fixed at a fine of one dollar and one day’s imprisonment.
On the trial the State introduced one William Clements as a witness, by whom a very clear case of theft was shown against the appellant, but this witness is not corroborated in such manner as is required by law. The facts sworn to by the other witnesses do not tend to connect appellant with the theft of *198the hog. They tend to show that some one had stolen Utsey’s hog, but point to no particular person as being the thief. Clement’s evidence, who was evidently an accomplice, if not the only thief in this transaction, alone directs the criminative facts towards appellant. It is Clements who gives direction to the criminative facts, which show a theft by some person, by connecting appellant with these; whereas, without his testimony they would point to no person with certainty, and to Clements as unerringly as to any other person, if not with greater certainty.
Opinion delivered February 9, 1889.
The accomplice, Clements, not being corroborated, the verdict is not supported by the testimony, and therefore the judgment is reversed and the cause remanded.

Reversed and remanded.